Citation Nr: 1639187	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  14-20 269A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Propriety of the reduction in the evaluation assigned to major depressive disorder from 100 percent to 50 percent, effective February 1, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel




INTRODUCTION

The Veteran had active duty service from February 1993 to September 1998.  This case comes before the Board of Veterans Affairs (Board) on appeal from a Phoenix, Arizona, Department of Veterans Affairs (VA) Regional Office rating decision in November 2010.  The rating decision reduced the rating for major depressive disorder from 100 percent to 50 percent, effective February 1, 2011.  


FINDINGS OF FACT

1. In an October 2003 rating decision, a 100 percent disability rating was assigned for major depressive disorder, effective August 13, 2003.

2. In July 2010, the RO proposed to reduce the rating for major depressive disorder to 50 percent (based on a February 2010 VA examination and May and July 2010 addendum opinions); the RO effectuated its proposal in a November 2010 rating decision.

3. The November 2010 rating decision was made without consideration of pertinent law and regulations.


CONCLUSION OF LAW

The November 2010 rating decision is vacated as void ab initio.  Restoration of a 100 percent disability rating for the Veteran's service-connected major depressive disorder is warranted.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 3.105, 4.13, 4.71a, Diagnostic Code (Code) 9434 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that reduction of the 100 percent disability rating for major depressive disorder to 50 percent was improper, and that the 100 percent disability rating should be restored.

Legal Criteria

Congress has provided that a veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155 (West 2015).  When a RO reduces a veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2015); see also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 250 (2000).

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344.  That section provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  However, these considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  38 C.F.R. § 3.344(c).  These provisions prohibit a reduction on the basis of a single examination unless all of the evidence of record warrants a conclusion that sustained improvement has been demonstrated.  38 C.F.R. § 3.344(a); see Brown, 5 Vet. App. at 417-18.  Where doubt remains, the rating agency will continue the rating in effect, and consider scheduling reexamination 18, 24, or 30 months later.  38 C.F.R. § 3.344 (b). 

Total disability ratings, when warranted by the severity of the condition (and not granted purely because of hospital, surgical, or home treatment, or individual Unemployability) will not be reduced, in the absence of clear error, without examination showing material improvement in physical or mental condition. Examination reports showing material improvement must be evaluated in conjunction with all the facts of record, and consideration must be given particularly to whether the veteran attained improvement under the ordinary conditions of life, i.e., while working or actively seeking work or whether the symptoms have been brought under control by prolonged rest, or generally, by following a regimen which precludes work, and, if the latter, reduction from total disability ratings will not be considered pending reexamination after a period of employment (3 to 6 months). 38 C.F.R. § 3.343 (a) (2015).

Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); Schafrath, 1 Vet. App. at 595.

Factual Background

An October 2003 rating decision assigned a 100 percent evaluation for her service-connected major depressive disorder, effective August 13, 2003.  

Following the February 2010 VA examination and May and July 2010 addendum opinions, the RO proposed to reduce the evaluation of major depressive disorder to 50 percent.  A November 2010 rating decision decreased the evaluation of major depressive disorder to 50 percent, effective February 1, 2011.

On February 2010 VA examination, the Veteran reported that she was two months pregnant and had stopped taking her psychiatric medication 6 months before the examination.  She also reported she continued to struggle with depression since her last VA examination, that "she often feels useless and as if she does not have a purpose," had ongoing concentration difficulties, and continued difficulties with anxiety.  She indicated she had panic attacks one time per month, which was not as often as she used to.  The panic attacks increased with stress.  She noted her sleep was varying, averaging 6 to 7 hours per night, and that she could not sleep if she was stressed.  The Veteran also indicated that, while she currently had a stable weight, she had periodically restricted her eating, most recently in the previous summer.  On examination, the examiner noted that the Veteran continued to have major depressive disorder, and that her difficulties were in the mild severity.  He noted that "her symptom[s] includes appetite changes, sleep difficulties, feelings of uselessness and concentration struggles."  The examiner also noted that the Veteran appeared to meet the criteria for generalized anxiety disorder, with slightly more serious symptoms. 

In the July 2010 RO decision wherein the reduction was proposed, the RO noted review of the February 2010 examination report.  The RO stated that the Veteran's symptoms of major depressive disorder "more closely approximate[d] an evaluation of 50 percent disability."  The RO thus determined, based on those findings, that the Veteran's symptoms had improved and warranted a 50 percent rating.

In the November 2010 RO decision that implemented the proposed reduction,0 the RO determined that, based upon review of the February 2010 VA examination and May and July 2010 addendum opinions, "sustained improvement has been found based on improved symptom[s] which fall into the mild severity range."

Analysis

In this case, the Veteran's disability rating was in effect for five years or more (August 13, 2003, to February 1, 2011) and, therefore, the stabilization provisions of 38 C.F.R. § 3.344 apply.  Furthermore, the Veteran had a total disability rating based on the severity of her condition and, therefore, the protective provisions of 38 C.F.R. § 3.343(a) apply.

Although the RO provided adequate pre-reduction notice by way of a proposed rating decision, and provided the Veteran with an opportunity to respond to the proposed reduction, the RO did not comply with requirement that a rating reduction based on a single examination ensure that the examination in question was full and complete.  The RO also failed to ensure that the evidence met the significant legal standard inherent in a rating reduction.

First, while the RO determined that the Veteran demonstrated "sustained improvement," the single examination supporting the reduction was not full and complete, as required by 38 C.F.R. § 3.344(a).  From the record, it is not clear if the February 2010 examiner had access to all of the Veteran's treatment records, and the Board notes (as explained further, below) that VA treatment records from August 2003 to September 2010 are not currently associated with the record.  The examiner made no references to prior psychiatric treatment other than one reference to an August 2009 VA treatment note.  Therefore, the Board cannot conclude that the RO undertook the "essential" review of "the entire record of examinations and the medical-industrial history . . . to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history."  See 38 C.F.R. § 3.344(a) ("Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.").

Further, the evidence of record does not clearly warrant the conclusion that there was material improvement and sustained improvement in the Veteran's condition, as required by 38 C.F.R. § 3.344.  The February 2010 examiner reported that the Veteran "continues to struggle with depression" and "often feels useless" and had "ongoing concentration difficulties" and "continued difficulty with anxiety."  Thus, although the Veteran may indeed have experienced some improvement in the severity of her symptoms, the language used by the examiner suggests that, at the very least, the improvements were not necessarily material.  Furthermore, the examiner only discussed the Veteran's symptoms as compared to the relatively recent past and, accordingly, there is nothing in the examination report to indicate that the Veteran was experiencing sustained improvement.

Finally, the RO did not make a finding that it was reasonably certain that the purported "sustained improvement" in the Veteran's condition would be maintained under the ordinary conditions of life.   Notably, the February 2010 VA examination was not conducted under ordinary conditions because the examiner noted that the Veteran was two months pregnant at the time of the examination and had stopped taking her psychiatric medication four months prior to that.  An August 2010 letter from a VA psychologist also noted the Veteran could not take her psychiatric medication because of her pregnancy, and that her symptoms had worsened.  Therefore, the July 2010 and November 2010 rating decisions do not reflect consideration of the applicable regulations regarding rating reductions.  

[The Board notes that a subsequent April 2014 Statement of the Case also mischaracterized the issue on appeal as a rating increase instead of whether the rating reduction was proper.]

Therefore, the November 2010 rating decision that reduced the rating for the Veteran's major depressive disorder to 50 percent, effective February 1, 2011, is void ab initio because the provisions of 38 C.F.R. § 3.344  were not met.  Schafrath v. Derwinski, 1 Vet. App. 589, 594-96   (1991) (where a rating decision was made without observance of law in a rating reduction case, the erroneous reduction must be vacated and the prior rating restored). 

The Board notes that VA treatment records from August 2003 to September 2010 are not associated with the record.  If the RO plans to seek a reduction in the rating for the Veteran's service connected major depressive disorder in the future, it should ensure the record is complete before proposing any such action.


ORDER

The reduction of the rating of the Veteran's major depressive disorder, from 100 percent disabling to 50 percent disabling, effective February 1, 2011, was not proper.  That decision is vacated and the 100 percent evaluation is restored, effective February 1, 2011.


____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


